AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           FILED
                                                                                                               AUG 2 8 2019
                                    UNITED STATES DISTRICT COUR:'
                                          SOUTHERN DISTRICT OF CALIFORNIA                               CLERK, u.s DISTRICT COURT
                                                                                                      ~~UTHf:RN DIST~~ 0< CAUF0RNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A Cu                      .~ ~      ,       DEf'lJYY
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.

            JESUS MANUEL MURILLO (1)                                    Case Number:        11 CR2094 MMA

                                                                     Charles Adair
                                                                     Defendant's Attorney
REGISTRATION NO.               25717298
•-
THE DEFENDANT:
 !Zl admitted guilt to violation ofallegation(s) No.        1-3

 D   was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              1-2                   Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)
               3                    Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
                                                                                     )




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JESUS MANUEL MURILLO                                                     Judgment - Page 2 of 2
CASE NUMBER:              11 CR2094 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at
                  - - - - - - - - - A.M.                      on
                                                                   ------------------
        0    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

                                 - - - - - - - - - - - - - to - - - - - - - - - - - - - - -
        Defendant delivered on


  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       11 CR2094 MMA
